UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1150



WILLIE JAMES PRICE,

                                            Plaintiff - Appellant,

          and

VALERIE YOUNG,

                                                          Plaintiff,



          versus


RONALD C. MCCORMACK; EDWARD F. HOLLORAN;
RUSSELL D. KNIGHT; GEORGE MILLESON,

                                            Defendants- Appellees,

- - - - - - - - - - - - - - - - -

STAFFORD COUNTY,

                                                            Movant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:01-cv-01212-GBL)


Submitted:   May 31, 2007                   Decided:   June 6, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Willie James Price, Appellant Pro Se. John Andrew Basham, MCKENRY,
DANCIGERS, DAWSON & LAKE, PC, Virginia Beach, Virginia; Gerard
Thomas Schafer, INJURY LAW CENTER, Virginia Beach, Virginia, for
Appellees. Russell D. Knight, George Milleson, Appellees Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Willie James Price seeks to appeal the district court’s

order denying his Motion to Return a False Arrest Bond and his

Motion to Set Trial Date by Jury because the underlying action was

closed in 2003.    We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

          Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).    This appeal period is “mandatory

and jurisdictional.”    Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

          The district court’s order was entered on the docket on

May 31, 2006.   The notice of appeal was filed on September 7, 2006.

Because Price failed to file a timely notice of appeal or to obtain

an extension or reopening of the appeal period, we dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                - 3 -